Citation Nr: 0122114	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  93-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to October 9, 
1998, and entitlement to an initial rating in excess of 70 
percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD, rated as 50 percent disabling, effective October 3, 
1990.  

The Board remanded the matter in October 1994 and September 
1997.  The veteran's claims file was thereafter transferred 
from the RO in St. Petersburg, Florida, to the RO in 
Washington, DC, and ultimately, to the RO in Houston, Texas.  
In December 2000, the Houston RO increased the 50 percent 
rating to 70 percent, effective October 9, 1998.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
matter has been returned for appellate review and the issue 
before the Board is as listed on the title page.

In the October 1994 remand, the Board noted that the veteran 
had submitted a claim for service connection for a skin 
disorder as a result of exposure to Agent Orange in Vietnam.  
The Board then pointed out that since the RO had not 
adjudicated the matter, it was not before the Board and 
referred it to the RO for appropriate action.  Thus far, the 
matter has not been adjudicated.  As such, it is again 
referred to the RO for consideration.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claim.

2.  The rating criteria in effect prior to November 7, 1996 
are more favorable to the veteran's claim.

3.  Since October 3, 1990, the veteran's PTSD symptoms have 
resulted in severe social and occupational impairment and the 
demonstrated inability to obtain or maintain employment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
since October 3, 1990 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this increased rating issue is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided a statement of the case and a 
supplemental statement of the case informing him of the 
evidence necessary for an increased rating.  Although in 
December 2000 the RO did not adjudicate the veteran's claim 
under the rating criteria in effect prior to November 7, 
1996, based upon the ultimate disposition reached in this 
appeal, the Board finds that the veteran will not be 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the duty to assist has been fulfilled.  As 
noted above, the Board has remanded the matter on two 
occasions to obtain additional development.  The record is 
replete with the veteran's VA hospital and outpatient 
treatment records.  VA medical examinations have been 
conducted as well.  The veteran has not identified any 
outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. at 392-394.

On October 3, 1990, the RO received the veteran's application 
seeking service connection for PTSD.  In January 1992, the RO 
granted service connection for PTSD, and rated the disability 
as 50 percent disabling, effective October 3, 1990.  The 
veteran appealed that original rating determination.  In 
December 2000, the RO increased the 50 percent rating to 70 
percent, effective October 9, 1998.  Because the veteran was 
awarded service connection for PTSD and appealed the RO's 
initial assignment of the rating for that disability, the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations, in part, provided 
that a 50 percent evaluation was warranted when PTSD caused 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  

A 100 percent evaluation was warranted for totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), it was observed 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Board was invited to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 2000).  

In a November 1993 VA General Counsel opinion, the term 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree," and was said to represent a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (November 9, 1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2000).

Effective November 7, 1996, the rating schedule for mental 
disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 50 percent evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411-9440.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-00 (April 10, 2000).  In this case, the old 
criteria are more favorable to the veteran's claim.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

After carefully reviewing and weighing the evidence of 
record, the Board finds that since October 3, 1990 the 
veteran's PTSD symptoms have resulted in severe social and 
industrial impairment and prevented him from obtaining and 
maintaining substantially gainful employment.  Thus, since 
service connection has been in effect the criteria for an 
initial of 100 percent have been met.  38 C.F.R. § 4.132, 
Diagnostic Code 9411; Fenderson, supra.

Here, a VA discharge summary report dated in September 1990 
reflects that the veteran was hospitalized for a long 
depressive episode with a mixture of "anxiety and neurotic 
symptoms" such as tension, anxiety spells, nervousness, 
restlessness, poor sleep and auditory hallucinations.  
Additionally, it was reported that the veteran was 
unemployed, and had had numerous psychiatric hospitalizations 
for depression and anxiety.  The discharge diagnoses included 
major depressive disorder, recurrent, probably psychotic.

Although an October 1990 psychological assessment report 
reflects that the veteran was oriented to person, place, and 
circumstances, the report also reflects that he was guarded, 
defensive, and that he exhibited feelings of resentment about 
his financial circumstances.  

In November 1990 and December 1990 the veteran was 
hospitalized for depression and thoughts of suicide.  The 
veteran's depression was related to the death of his father 
and illness of his mother.  The discharge diagnoses on each 
occasion included major depressive disorder and alcohol 
dependence. 

The veteran was rehospitalized in March 1991 for a suicide 
gesture.  The discharge summary report reflects that the 
veteran was not employed and that he may not be employable in 
the immediate future due to the need for follow-up therapy.  
The diagnoses included major depressive disorder, recurrent; 
history of PTSD; and alcohol abuse by history.  

The veteran was rehospitalized in December 1991 for homicidal 
thoughts.  At that time, mental status examination revealed 
that the veteran's mood was depressed and his affect was 
constricted.  On discharge, the diagnoses included history of 
depression and PTSD.

A VA examination was conducted in December 1991.  The veteran 
reported having PTSD symptoms such as depression, flashbacks, 
social isolation, nightmares, and recurrent thoughts of war.  
On mental status examination, he was oriented x 3, sad, and 
angry.  A history of suicidal ideation was noted.  The 
diagnoses included major depression, recurrent, and PTSD.  
The Global Assessment Functioning Scale (GAF) score was 40 
over past and current year.  

VA outpatient treatment reports dated from 1992 to 1994 show 
continuous treatment for symptoms of depression, nervousness, 
and anxiousness.

In April 1996, a social and industrial survey was conducted.  
After reviewing the veteran's family, military, and work 
history, the social worker reported that the veteran was 
talkative, cooperative, and open, but his psychosocial 
adjustment was poor and his prospects for future employment 
seemed poor.  

A VA examination was conducted in April 1996 as well.  The 
report reflects that on mental status examination, the 
veteran was grossly disturbed, but was dressed appropriately 
for the interview.  Although the veteran spoke clearly about 
war experiences, he had intrusive and distressing dreams or 
nightmares, which awakened him and were uncontrollable.  The 
veteran lived a guarded, secluded life.  He had no friends 
and no plans.  He had chronic episodes of depression; severe 
insomnia; and episodes of depression alternating with periods 
of hyperverbosity, hyperactivity, euphoria, and periods of 
never being "tired."  The veteran's affect was labile with 
rapid irritability, pressured speech, anger outbursts, and 
extreme difficulty with concentration.  Although a history of 
suicide attempts was noted, the veteran denied being suicidal 
at that time.  It was reported that the veteran was oriented 
to time, place, person, and circumstances, but his 
associations appeared very rapid, his source of general 
knowledge appeared to be adequate although his concentration 
had decreased, and he had paranoid ideation.  Also, a history 
of auditory hallucination was noted.  His memory for recent 
and remote events appeared acceptable and his judgment and 
insight were poor.  The impression was symptoms of PTSD.  The 
examiner reported that there was an obvious manifestation of 
bipolar disorder (manic depressive illness).  The veteran was 
psychotic and agitated.

The veteran was rehospitalized in November 1998.  The 
discharge summary report reflects that the veteran complained 
of increased anxiety, sleep disturbance, nightmares, fears of 
losing control, and flashbacks.  It was reported that the 
veteran was married and living with his spouse.  Mental 
status examination revealed that the veteran was alert; 
oriented to time, place and person; coherent with an 
organized thought process; well groomed; and that he had good 
eye contact.  However, the veteran had psychomotor agitation, 
restlessness, irritability, anxiousness, a dysphoric mood, 
and an angry affect.  He verbalized fears of losing control.  
The veteran denied any auditory or visual hallucination, 
suicidal or homicidal ideation, or intent of plans.  Insight 
and judgment were fair.  The veteran was treated with 
medication until mentally stable.  The discharge diagnoses 
included PTSD, rule out impulse control with a GAF score of 
35.  

A December 1998 report from the Vet Center reflects that the 
veteran had chronic PTSD.  The counseling therapist stated 
that the veteran had significant disturbance of arousal 
manifested in sleep disturbance, difficulty with rage 
reactions, hypervigilance, and concentration difficulties.  
He also had intrusive recollections on a regular basis and 
exhibited avoidance behaviors.  

In October 2000, the veteran received a fee-basis VA 
examination.  The examiner observed that the veteran appeared 
verbally defensive, even aggressive.  The veteran complained 
of a lack of sleep, nightmares, flashbacks of being a 
"tunnel rat," the complete inability to relate to people 
other than his spouse and her children, and experiencing 
depression after anxiety reactions.  It was also reported 
that the veteran had performed a number of jobs, but was 
unable to maintain employment because of the recurrence of 
symptoms.  The veteran's symptoms were present 2, 3, or 4 
days per week, every week, and sometimes more severely than 
others.  

On psychological examination, the examiner reported that the 
veteran's PTSD symptoms and signs were chronic.  The veteran 
showed signs of depression, maybe secondary to PTSD; an 
inability to relate to people; aggressiveness and low 
tolerance for frustration; and severe difficulties when 
dealing with other people.  The examiner also reported that 
the veteran's frequent sleepless nights made it impossible 
for him to hold a job and that his speech became aggressive 
and repetitive.  The veteran had poor knowledge of nation and 
world affairs, and during normal conversation he centered the 
conversation about his person and personal interest.  There 
were no delusions or hallucinations.  The veteran had 
nightmares about the war, atrocities, being persecuted, and 
was unable to sleep the following night as he obsessively 
remembered these events.  His most inappropriate behavior was 
becoming aggressive when he had not made friends in his 
neighborhood.  His days were limited to watching television 
and occasionally going to the supermarket.  It was reported 
that the veteran had attempted to commit suicide on two 
occasions.  

The examiner added that the veteran could manage his personal 
hygiene, funds, and feeding.  However, he was careless about 
his personal appearance after a night of bad dreams.  Also, 
after an agitated night, the veteran would be completely 
wiped out the next day.  He remained in bed, took medicine 
during the day, and had difficulty sleeping the next night 
due to recalling the night before.  The veteran was oriented 
to time, place, dates, and people, and his memory concerning 
his life history was normal although he became angry and 
frustrated when remembering his war years.  The veteran had 
obsessive thoughts about his war experiences and VA 
experiences, but there were no signs of impairing repetitious 
or ritualistic behaviors.  When expressing frustration about 
these subjects, his speech became agitated and sometimes 
incoherent, mainly due to the emotions involved.  The veteran 
did not have panic attacks related to nightmares.  His low 
level of impulse control and tolerance for frustration made 
it extremely difficult for him to relate to others, and 
several symptoms of depression were present in his everyday 
behavior and attitudes, making it very hard for him to 
conform to the expectations of everyday life.  The diagnoses 
were Axis I:  PTSD, chronic, and dysthymic disorder, late 
onset; Axis IV:  exposure to war, disaster; and Axis V: GAF 
55 (current).

At the outset, the Board acknowledges that, by history and 
currently, clinical data show that the veteran is alert, 
oriented to time, place, and person with coherent, goal-
directed, thought content.  Nevertheless, the evidence 
demonstrates that symptoms associated with the veteran's PTSD 
are productive of severe social and industrial impairment and 
prevent him from obtaining and maintaining employment.  By 
history and currently, the veteran has had and continues to 
have feelings of depression, anxiety, and nervousness.  He 
avoids social interaction, has difficulty relating to others, 
and although he has been married on two occasions, the record 
establishes that he frequently argued with his spouses.  The 
medical evidence also demonstrates that he has been 
hospitalized on multiple occasions for depression, anxiety, 
suicidal and homicidal ideation, as well as nightmares, 
flashbacks, isolation, and sleeplessness.  Although service 
connection is not in effect for the major recurrent 
depression disorder, because there is no medical evidence 
distinguishing symptomatology attributable to the veteran's 
PTSD and symptoms attributable to his depression disorder, 
consideration of all of the veteran's symptoms must be 
resolved in the veteran's favor.  Mittleider v. West, 11 Vet. 
App. 181 (1998); see also October 2000 VA examination report 
(the examiner indicates that the veteran's depression is 
secondary to PTSD).  

Additionally, the veteran's GAF score from 1991 to 1998 
ranged from 35 to 40.  A GAF score range from 31 to 40 is 
defined as "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition; Carpenter v. Brown, 8 Vet. 
App. 240 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Further, although on recent examination the 
veteran's GAF score was 55 (a 55-60 score indicates 
"moderate difficulty in social, occupational, or school 
functioning"), the examiner opined that the veteran was 
unable to maintain employment because of recurrent 
symptomatology and that the veteran's low level of impulse 
control and tolerance for frustration made it extremely 
difficult for him to relate to others and symptoms of 
depression made it very hard for him to conform to the 
expectations of everyday life.

In light of the veteran's symptoms associated with PTSD and 
the medical evidence indicating that his PTSD is productive 
of severe social and industrial impairment which prevents him 
from obtaining and maintaining employment, the Board finds 
that since service connection has been in effect the evidence 
supports an initial rating of 100 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9411.  The appeal is granted.


ORDER

Entitlement to an initial rating of 100 percent for PTSD 
effective October 3, 1990, is granted, subject to the law and 
regulations pertinent to the disbursement of monetary funds. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

